Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a correction to the examiner’s amendment (specifically claim 11 line 2) in the Notice of Allowance 02/12/21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Takashi Saito, Reg. No. 69,536 on 02/04/21.

The application has been amended as follows:
In the claims:

In claim 9: 
line 9: replace “on utterance repinput” with “on an utterance reinput”
line 19: replace “on utterance repinput” with “on the utterance reinput”

In claim 10: 
line 2: replace “for identity” with “for an identity”


In claim 11: 
line 2: replace “with identity” with “with an identity”
line 3: replace “into distributed representation” with “into a distributed representation”
lines 4-5: replace “into distributed representation” with “into a distributed representation”

In claim 12: 
line 3: replace “into distributed representation” with “into a distributed representation”
line 5: replace “into distributed representation” with “into a distributed representation”


In claim 15: 
line 2: replace “with appearance probability” with “with an appearance probability”

In claim 16: 
line 5: replace “on utterance repinput” with “on the utterance reinput”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                      02/26/21